February 24 , 2010 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 Re: Dreyfus Liquid Assets, Inc. 1933 Act File No. 2-49073 1940 Act File No. 811-2410 Dear Sir or Madam: Transmitted for filing is one (1) copy of an EDGARized version of Post-Effective Amendment No. 96 to the above-referenced Registrants Registration Statement on Form N-1A. The funds Prospectus and Part C have been marked to show changes from Post-Effective Amendment No. 95, which was filed with the Securities and Exchange Commission (the SEC) pursuant to Rule 485(b) on October 30, 2009 and Statement of Additional Information has been marked to show changes from Post-Effective Amendment No. 94, which was filed with SEC pursuant to Rule 485(b) on April 29, 2009. The purpose of this Amendment is to reflect the addition of the Summary section to the Funds Prospectus. This filing is made pursuant to Rule 485(a)(i) under the Securities Act of 1933, as amended, to become effective on May 1, 2010. The Registrant will file, prior to the effective date of the Amendment, a further amendment to its Registration Statement to update certain financial information on behalf of each series of the Registrant. Please call me with any comments or questions you may have at (212) 922-6858. Very truly yours, /s/ Monica Giron Monica Giron Paralegal MG/ Enclosures
